DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

           Claim 6 is objected to because of the following informalities:  
           In claim 6, “…using an ILC combined MIMO DPD scheme” in line 6 should be corrected to “…using the ILC combined MIMO DPD scheme”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

            Claims 25 and 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (“Iterative Learning Control Assisted Neural Network for Digital Predistortion of MIMO Power Amplifier”, Beijing Institute of Technology, 2018 IEEE 87th Vehicular Technology Conference (VTC Spring), 03-06 June 2018) in view of Wyville et al (US 2014/0036969).

             Re claims 25 and 33, Li teaches of a Multiple-Input Multiple-Output, MIMO, transmitter (Figures 1 – 2) , comprising: a plurality of antenna branches comprising a power amplifier (PA, Fig.2) coupled to a respective plurality of antenna elements (antenna elements as shown in Figures 1 – 2); and a plurality of Iterative Learning Control, ILC, Digital Predistortion, DPD, systems operable to predistort a plurality of input signals for the plurality of antenna branches (DPD for each branch, Fig.2), respectively, using an ILC per branch MIMO DPD scheme (ILC scheme, Fig.2, Algorithm 1, Page 3).  Li further teaches of Volterra based nonlinear models, such as memory polynomial (MP) and generalized memory polynomial (GMP), are usually adopted as the nonlinear function fi(·). Figure 2 of Li does not specifically show of the plurality of antenna branches comprising a respective plurality of power amplifiers coupled to the respective plurality of antenna elements. However, Figure 1 of Li shows that each antenna branch has a power amplifier coupled to an antenna. Li does not specifically mention of using the ILC per branch MIMO DPD scheme with kernel regression. 
          Wyville teaches of a Volterra based nonlinear models, such as memory polynomial (MP) and generalized memory polynomial (GMP) that uses kernel regression (Paragraph 0047).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the ILC per branch MIMO DPD scheme with kernel regression so as to model the behavior of a nonlinear function of a non-linearity for digital predistortion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each antenna branch have a power amplifier so as to increase the power level of the RF signal for efficient transmission.

             Re claim 31, Li teaches of wherein the ILC per branch MIMO DPD scheme with kernel regression takes into account memory effects to a predefined memory depth (maximum memory depth of the predistorter model, Col 1, Page 4 and “algorithm also works in the presence of weak memory effects such as Q=3”, Col 2, Page 4).  

             Re claim 32, Li teaches of wherein the ILC per branch MIMO DPD scheme accounts for antenna coupling effects (“crosstalk effects can be effectively mitigated”, Col 2, Page 4).  

            Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Li and Wyville in view of Hui et al (“Augmented radial basis function neural network predistorter for linearisation of wideband power amplifiers”, Electronics Letters, 5th June 2014  Vol. 50  No. 12  pp. 877–879)

            Re claim 30, Li and Wyville teach all the limitations of claim 25 except of wherein the ILC per branch MIMO DPD scheme with kernel regression uses Radial Basis Function, RBF, kernels.  
           Hui teaches of a Radial Basis Function (RBF) neural network for the linearisation of a PA with strong nonlinearity (Pages 1 – 2).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ILC per branch MIMO DPD scheme with kernel regression use Radial Basis Function, RBF, kernels for its significant improvement in the suppression of spectral regrowth.

            Claims 1, 6 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suryasarman (“Digital pre-distortion for multiple antenna transmitters”, Thesis, February 2015) in view of Li and further in view of Wyville.

            Re claims 1 and 13, Suryasarman teaches of a Multiple-Input Multiple-Output, MIMO, transmitter (Fig.3), comprising: a plurality of antenna branches (two antenna branches, Fig.3.3) comprising a respective plurality of power amplifiers (PA, Fig.3.3) coupled to a respective plurality of antenna elements (as shown in Fig.3.3); and one or more Digital Predistortion, DPD, systems (CO-DPD, Fig.3.3) operable to, for each group of antenna branches of one or more groups of antenna branches: determine one or more model parameters for a combined MIMO DPD scheme for the group of antenna branches (coefficients, equation 3.11 and Pages 18 – 20), the combined MIMO DPD scheme being a learning technique (Fig.2.5 and Pages 12 – 14), combined MIMO DPD scheme (combined MIMO DPD as shown in Fig.3.3); and predistort a group of input signals (s1, s2, Fig.3.3) for the group of antenna branches to provide a respective group of predistorted input signals (x1,x2, Fig.3.3) for the group of antenna branches based on the determined one or more model parameters in accordance with the combined MIMO DPD scheme for the group of antenna branches (from DPD identification, Fig.3.3); wherein each group of antenna branches comprises at least two of the plurality of antenna branches (the group of antenna branches comprises two of antenna branches, Fig.3.3).  However, Suryasarman does not specifically teach of the combined MIMO DPD scheme being an Iterative Learning Control, ILC, combined MIMO DPD scheme with kernel regression.
            Li teaches of a Multiple-Input Multiple-Output, MIMO, transmitter (Figures 1 – 2) , comprising: a plurality of antenna branches coupled to a respective plurality of antenna elements (antenna elements as shown in Figures 1 – 2); and a plurality of Iterative Learning Control, ILC, Digital Predistortion, DPD, systems operable to predistort a plurality of input signals for the plurality of antenna branches (DPD for each branch, Fig.2), respectively, using an ILC MIMO DPD scheme (ILC scheme, Fig.2, Algorithm 1, Page 3).  Li further teaches of Volterra based nonlinear models, such as memory polynomial (MP) and generalized memory polynomial (GMP), are usually adopted as the nonlinear function fi(·). 
          Wyville teaches of a Volterra based nonlinear models, such as memory polynomial (MP) and generalized memory polynomial (GMP) that uses kernel regression (Paragraph 0047).
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used Iterative Learning Control(ILC) to compensate for both the nonlinearity and crosstalk effects in the MIMO transmitter.           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the ILC per branch MIMO DPD scheme with kernel regression so as to model the behavior of a nonlinear function of a non-linearity for digital predistortion.

            Re claim 6, Suryasarman teaches of wherein: the one or more groups of antenna branches consist of a single group of antenna branches comprising the plurality of antenna branches (single group of antenna branches, Fig.3.3); and the one or more DPD systems consist of a single DPD system (single DPD system, Fig.3.3) operable to predistort a plurality of input signals to provide a plurality of predistorted input signals for the plurality of antenna branches using the ILC combined MIMO DPD scheme for the plurality of antenna branches with kernel regression (as taught by Li and Wyville in claim 1).  

             Re claim 11, Suryasarman, Li and Wyville teach all the limitations of claim 1 as well as Li teaches of wherein the ILC combined MIMO DPD scheme with kernel regression (kernel regression as taught by Wyville) for the respective one of the two or more respective groups of antenna branches with kernel regression or the ILC combined MIMO DPD scheme with kernel regression uses Generalized Memory Polynomial, GMP, bases as kernels (GMP, Col 1, Page 2).  
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to used Generalized Memory Polynomial to model the PA.           

             Re claim 12, Suryasarman, Li and Wyville teach all the limitations of claim 1 as well as Li teaches of wherein the ILC combined MIMO DPD scheme with kernel regression for the respective one of the two or more respective groups of antenna branches with kernel regression or the ILC combined MIMO DPD scheme with kernel regression accounts for memory effects (maximum memory depth of the predistorter model, Col 1, Page 4 and “algorithm also works in the presence of weak memory effects such as Q=3”, Col 2, Page 4).  
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ILC combined MIMO DPD scheme with kernel regression to model both the nonlinearity and the memory effect of the digital predistorter.

            Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suryasarman, Li and Wyville in view of Weber et al (US 2020/0186103).

             Re claim 2, Suryasarman, Li and Wyville teach all the limitations of claim 1 except of wherein: the one or more groups of antenna branches comprise two or more groups of antenna branches, the two or more groups of antenna branches being a disjoint subset of the plurality of antenna branches; and the one or more DPD systems comprise two or more DPD systems  operable to predistort two or more respective groups of input signals to provide two or more respective groups of predistorted input signals for the two or more groups of antenna branches, respectively.  
              Weber teaches of one or more groups of antenna branches comprise two or more groups of antenna branches (two groups of antenna branches, Fig.9), the two or more groups of antenna branches being a disjoint subset of the plurality of antenna branches (as shown in Fig.9); and the one or more DPD systems comprise two or more DPD systems (two DPD systems, Fig.9) operable to predistort two or more respective groups of input signals (as shown in the DPD of Fig.3) to provide two or more respective groups of predistorted input signals for the two or more groups of antenna branches, respectively (as shown in Fig.9).  
             It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the one or more groups of antenna branches comprise two or more groups of antenna branches for its improved capacity and performance.

            Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suryasarman, Li and Wyville in view of Hui.

            Re claim 10, Suryasarman, Li and Wyville teach all the limitations of claim 1 except of wherein the ILC combined MIMO DPD scheme with kernel regression for a respective one of the two or more respective groups of antenna branches with kernel regression or the ILC combined MIMO DPD scheme with kernel regression uses Radial Basis Function, RBF, kernels.
           Hui teaches of a Radial Basis Function (RBF) neural network for the linearisation of a PA with strong nonlinearity (Pages 1 – 2).
           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the ILC combined MIMO DPD scheme with kernel regression use Radial Basis Function, RBF, kernels for its significant improvement in the suppression of spectral regrowth.

Allowable Subject Matter

            Claims 3 – 5, 7 – 9 and 26 – 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633